Citation Nr: 0600254	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-14 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD) from 
December 11, 1998 to May 1, 2005.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from May 2, 2005.

3.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right hand, 
residuals of burns.

4.  Entitlement to an initial evaluation in excess of 30 
percent for peripheral neuropathy of the left hand, residuals 
of burns

5.  Entitlement to an effective date prior to May 2, 2005, 
for a total rating on the basis of individual unemployability 
due to service- connected disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel 


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from October 2000 and January 2001 rating decisions 
of the Newark, New Jersey, Department of Veterans' Affairs 
(VA), Regional Office (RO).  The veteran testified before the 
undersigned at a personal hearing conducted at the RO in 
September 2003.  In March 2004, the Board remanded this case 
for additional evidentiary development.  In August 2005, the 
RO issued a decision which increased the evaluation assigned 
to the PTSD to 50 percent, effective May 2, 2005; and which 
increased the evaluations assigned to the peripheral 
neuropathy of the right hand to 20 percent and to the 
peripheral neuropathy of the left hand to 30 percent, both 
effective December 11, 1998.

The issue of entitlement to an effective date prior to May 2, 
2005 for TIDU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  From December 11, 1998 to May 1, 2005, the veteran's PTSD 
was manifested by complaints of irritability, restless sleep, 
nightmares of combat experiences, flashbacks, and depression, 
with Global Assessment of Functioning (GAF) Scores ranging 
between 60 and 75; his psychiatric disorder has not resulted 
in occupational and social impairment with reduced 
reliability and productivity.

2.  From May 2, 2005, the veteran's PTSD has been manifested 
by complaints of irritability, restless sleep, nightmares of 
combat experiences, flashbacks, depression, and auditory 
hallucinations of shipmates calling his name, and GAF scores 
of between 50 and 60; his psychiatric disorder has not 
resulted in occupational and social impairment with 
deficiencies in most areas.

3.  The veteran's right hand peripheral neuropathy is 
manifested by complaints of numbness and dull pain, with 
decreased light touch, pinprick, and vibratory sensation; it 
is productive of no less than 4/5 motor strength; it is not 
productive of severe incomplete paralysis.  occupational and 
social impairment with reduced reliability and productivity

4.  The veteran's left hand peripheral neuropathy is 
manifested by complaints of numbness and dull pain, with 
decreased light touch, pinprick, and vibratory sensation; it 
is productive of no less than 4/5 motor strength; it is not 
productive of severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  From December 1, 1998 to May 1, 2005, the criteria for an 
evaluation in excess of 30 percent for the PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  From May 2, 2005, the criteria for an evaluation in 
excess of 50 percent for the PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9411 (2005).

3.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Code 8515 (2005).

4.  The criteria for an evaluation in excess of 30 percent 
for peripheral neuropathy of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic 
Code 8515 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2005).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2005).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A.  PTSD

The veteran's service records indicate that he served aboard 
the U.S.S. Sangamon, and that in May 1945 his ship was hit by 
a kamikaze.  A commendation ribbon citation states that the 
veteran displayed courage and a disregard for his own safety 
when helped to fight the ensuing fire amid exploding 
ammunition.  

The rating criteria for evaluating psychoneurotic disorders 
are as follows:

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

38 C.F.R. Part 4, Code 9411 (2005).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF Score of 41 to 
50 denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Score of 51 
to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id., at. 47.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The relevant medical evidence of record includes the 
veteran's outpatient treatment records dated in 1999.  
Beginning in January 1999, he stated that he had combat 
flashbacks that made him tense, jumpy, hypervigilant, 
irritable and apprehensive.  He complained of a lack of 
sleep, a lack of interest, restlessness, and forgetfulness.  
He was assigned a GAF Score of "65/65" (current and high in 
the past year).  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders at 45 
(4th ed., revised 1994) (DSM-IV).  He was noted to be not 
acutely psychotic, and there was a finding of slightly 
impaired concentration.  

The veteran's outpatient treatment records show that overall, 
between 1999 and May 2005, he received ongoing treatment for 
psychiatric symptoms.  His medications included Prozac, 
Xanax, and Ativan, and there were multiple findings noting 
that there were no side effects from this medication.  These 
reports are discussed in greater detail, below.  

The veteran was afforded a VA examination in April 1999.  He 
stated that, prior to his retirement in 1990, he had gotten 
along well with co-workers and supervisors, although he had 
avoided social involvements.  He said that his sleep was 
disturbed by dreams of the kamikaze attack on his ship.  He 
said that he had flashbacks, lapses in concentration, 
anxiety, irritability, and depression.  The mental status 
examination noted that he was alert and oriented.  His speech 
was normal, his affect was appropriate and his mood was 
moderately depressed.  There was no evidence of a thought 
disorder, or a cognitive disorder.  His insight, memory and 
concentration were intact.  The Axis I diagnoses were PTSD, 
and a secondary depressive disorder.  The Axis V diagnosis 
was a GAF Score of "70 - 75."  The examiner noted that the 
veteran stated that he had worked effectively as a research 
technician, and always bonded well to his family.   

VA progress notes, dated between 2000 and 2002 show that he 
complained of tenseness, hypervigilance, and restlessness.  
He also noted that he was irritable, had recurrent 
depression, and thought often of the war.  There were several 
findings to the effect that he was not acutely psychotic.  
Reports, dated in June and August of 2000, note that he was 
well-oriented times three, had good memory, fair calculation, 
fair judgment, and was not acutely psychotic.  In August 
2000, he stated that he still had some depression, but that 
he was sleeping better.  In April  2002, he was assigned a 
GAF score of 60.  

VA re-examined the veteran in April 2002.  He complained of 
nightmares, flashbacks, hypervigilance, depression and a 
startle response.  He also described poor energy, 
concentration, and sleep.  The mental status examination 
noted that he was cooperative, his mood was neutral, and his 
affect was appropriate.  He was oriented to person, place and 
time.  Memory was two out of three, and he was able to do 
serial 7's.  Insight and judgment were fair.  He displayed 
normal speech and had no perceptual disorders.  His thought 
processes and content were also normal.  The diagnosis was 
PTSD and depression.  He was assigned a GAF score of 50; he 
was noted to have moderate symptoms and was somewhat 
isolative.

The veteran's VA treatment records developed between 2002 and 
April 2005 showed his complaints of being jumpy, 
apprehensive, and irritable.  He also had a startle response 
and poor restless sleep.  He also had hypervigilance.  There 
were many findings noting that sensorium was "mostly fair," 
that he had mostly intact cognitive functions, that he was 
not acutely psychotic, and that he was not a danger to 
himself or others.  Throughout this time, his PTSD was 
consistently assigned a GAF score of 60.

The veteran testified before the undersigned in September 
2003.  He stated that he had voluntarily retired in 1990, 
earlier than he had to, because he couldn't stand to be 
around other people.  He hated crowds.  He would often sit in 
his backyard and did not want other people to be around him, 
although he stated that he got along with his family.  He 
referred to nightmares and flashbacks.  

In March 2004, two friends of the veteran sent in a joint 
statement in support of his claim.  They indicated that they 
had known the veteran over 40 years.  There were times when 
he drank too much and would disappear for days; on his 
return, he had no recollection of where he had been or what 
he had done.  He would withdraw from everyone he knew.  The 
death of his youngest daughter and the September 11, 
terrorist attack had only made matters worse.  They noted 
that he had become very sullen, withdrawn, argumentative, 
depressed, and somber.

1.  December 11, 1998 to May 1, 2005

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent between December 
11, 1998 and May 1, 2005 is not warranted.  The veteran's 
symptoms are not sufficiently severe to have resulted in 
occupational and social impairment with reduced reliability 
and productivity, and the Board has determined that the 
preponderance of the evidence shows that the veteran's PTSD 
more closely resembles the criteria for not more than a 30 
percent rating.  In this regard, there is insufficient 
evidence of such symptoms as flattened affect; irregular 
speech; difficulty in understanding complex commands; 
impairment of short- and long-term memory; and impaired 
abstract thinking, nor are the other PTSD symptoms shown to 
have resulted in such impairment.  The evidence shows that 
the veteran consistently complained of approximately the same 
symptomatology throughout this time period.  He had 
hypervigilance, irritability, some depression, nightmares, 
flashbacks, and a startle response.  His affect was described 
as full and appropriate; his speech was normal; he did not 
have any panic attacks; his memory was generally intact; and 
while he did have some trouble being in crowds, he had been 
able to maintain effective work relationships prior to his 
retirement and he had stated that he got along well with his 
family.  Significantly, he was assigned GAF Scores that 
ranged between 60 and 75.  These scores, as noted above, are 
consistent with mild to moderate symptoms.  Therefore, it is 
found that the 30 percent disability evaluation assigned to 
the veteran's disorder adequately compensates him for the 
degree of disability demonstrated during this time frame.  
With regard to his employment, the veteran indicated that he 
had retired earlier than necessary due to his symptoms, and 
there are several notations to the effect that he is 
unemployable in two VA progress notes dated in late 1999.  
However, in other evidence he has reported that he got along 
well with others at work, and that he had worked effectively 
as a research technician.  See e.g., July 1999 VA examination 
report; April 2002 VA progress note.  The notations 
indicating unemployability are also inconsistent with the 
findings of record, to include the many GAF scores of 60 or 
greater.  In summary, the Board finds that when this evidence 
is weighed together with the other evidence of record, 
particularly the findings as to his psychiatric condition and 
functioning, that the evidence does not show that the 
veteran's symptoms, which include nightmares and sleep 
disturbances, are of such severity to approximate, or more 
nearly approximate, the criteria for an evaluation in excess 
of the currently assigned 30 percent under DC 9411.  See 38 
C.F.R. § 4.7.

2.  As of May 2, 2005

A VA PTSD examination report, dated in May 2005, indicates 
that the veteran was examined on May 2, 2005.  He was noted 
to be rational, cooperative, and well oriented.  His speech 
was normal.  He admitted to some suicidal ideation, but 
denied any homicidal ideation.  He said that he had auditory 
hallucinations of Navy shipmates calling to him.  His affect 
was full and his mood was depressed and anxious.  He was 
noted to have severe PTSD with poor sleep, nightmares, daily 
intrusive recall of the war, anxiety, depression, and 
irritability.  He had become more depressed with the death of 
his wife four months before.  He also admitted to survivor 
guilt.  The diagnosis was chronic severe PTSD.  A GAF score 
of 50 was assigned.

VA progress notes, dated between May and August of 2005, show 
that the veteran received monthly treatment for complaints 
that included nervousness, irritability, anxiousness, 
tiredness, and that he tried to keep busy to avoid thinking 
about the war.  He was noted not to be acutely psychotic or 
directly dangerous to himself or others.  Sensorium was noted 
to be mostly fair.  Medications were noted to be Prozac and 
Ativan, with no side effects.  On each occasion, he was 
assigned a GAF score of 60.  

The Board finds that an evaluation in excess of 50 percent 
from May 2, 2005 is not warranted.  In this regard, the 
veteran's symptoms are not sufficiently severe to have 
resulted in occupational and social impairment with reduced 
reliability and productivity, and the Board has determined 
that the preponderance of the evidence shows that the 
veteran's PTSD more closely resembles the criteria for not 
more than a 50 percent rating.  The veteran continues to 
suffer from primarily the same complaints as he did prior to 
May 2, 2005, i.e., nervousness, irritability, anxiousness, 
and tiredness.  His PTSD was assigned GAF scores of 50 to 60 
which suggests serious to moderate symptoms.  However, there 
is no indication that he had obsessional rituals which 
interfere with routine activities; speech that was 
intermittently illogical, obscure, or irrelevant (his speech 
was normal); near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively (he did not report any panic attacks); impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); an 
inability to establish and maintain effective relationships, 
nor are the other PTSD symptoms shown to have resulted in 
impairment to the required degree.  Based on the foregoing, 
the Board finds that the evidence does not show that the 
veteran's symptoms are of such severity as to warrant a 70 
percent rating.  The Board concludes that the veteran's PTSD 
is not manifested by symptomatology that approximates, or 
more nearly approximates, the criteria for an evaluation in 
excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7. 

3.  Conclusion

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation in excess of 30 percent from 
December 11, 1998 to May 1, 2005, and is against the claim 
for an evaluation in excess of 50 percent from May 2, 2005.

B.  Peripheral Neuropathy - Hands

In January 2001, the RO granted service connection for 
peripheral neuropathy of the hands, based solely on lay 
statements, and the veteran's statements that he sustained 
burns to his hands while fighting a fire aboard his ship 
after it was struck by a kamikaze in May 1945.  The RO 
assigned 10 percent evaluations for each hand, effective from 
the date of service connection (i.e., December 11, 1998).  
The veteran appealed the issues of entitlement to initial 
evaluations in excess of 10 percent.  In August 2005, the RO 
increased the veteran's evaluation for his left hand to 30 
percent, and his right hand to 20 percent, with an effective 
date of December 11, 1998 for each increase.  However, since 
these increases did not constitute a full grant of the 
benefit sought, the increased rating issue remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Disability in the field of neurological disorders is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function and that, in rating 
peripheral nerve injuries and their residuals, attention is 
to be given to the site and the character of the injury, the 
relative impairment in motor function, trophic changes and 
sensory disturbances.  See 38 C.F.R. § 4.120 (2005).

The RO has evaluated the veteran's peripheral neuropathy of 
the hands under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 
(paralysis of the median nerve).

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under DC 8515, a 20 percent evaluation is 
warranted for moderate incomplete paralysis of the minor 
extremity, and a 30 percent rating is warranted for moderate 
incomplete paralysis of the median nerve in the major 
extremity.  A 40 percent rating requires severe incomplete 
paralysis of the median nerve in the minor extremity, and a 
50 percent rating is warranted for severe incomplete 
paralysis of the median nerve in the major extremity.  38 
C.F.R. § 4.124a, DC 8515.  Diagnostic Codes 8615 and 8715 
address the criteria for evaluating neuritis and neuralgia of 
the median nerve, respectively.  The criteria are consistent 
with the criteria for evaluating degrees of paralysis as set 
forth above.  38 C.F.R. § 4.124a, DC's 8515, 8615, 8715 
(2005).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2005).  
It is noted that the veteran is left-handed.  See May 2005 VA 
peripheral nerves examination report.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).  

The relevant evidence of record includes VA progress notes, 
dated between 1999 and 2005.  The relevant medical evidence 
includes VA progress notes, dated between 1999 and 2005.  An 
April 1999 electromyograph (EMG) report states that results 
for the bilateral median and ulnar nerves were within normal 
limits, that bilateral upper limb sensory nerve conduction 
study revealed normal distal latency with normal amplitudes, 
and that there was no evidence of carpal tunnel syndrome 
(CTS); cervical radiculopathy could not be ruled out.  A June 
1999 report notes complaints of hand numbness, 4/5 grip 
strength, and deep tendon reflexes of 2+ in the upper 
extremities.  The diagnosis was peripheral neuropathy of both 
hands secondary to burn injury in service.

A July 1999 VA examination report shows that the veteran's 
motor strength and grip were 4/5.  There was some atrophy of 
the interossei, thenar, and hypothenar muscles.  Pinprick, 
light touch, position and vibratory sensation were all 
decreased.  The diagnosis was peripheral neuropathy of both 
hands secondary to injury, most likely caused by burns that 
occurred in service.  

An October 2000 VA EMG report notes 5/5 motor strength in the 
upper extremities, and that sensory was intact in all 
extremities, with a decrease moving distally in a stocking-
glove distribution.   Reflexes were 0/4 in all extremities.  
The report notes that motor nerve conduction studies of the 
median nerves, and lunar nerves, demonstrated normal 
latencies, amplitudes, and conduction velocities.  The 
impression was a normal study, with no evidence supportive of 
CTS or peripheral neuropathy.  

VA re-examined the veteran in April 2002.  Motor strength in 
both hands was decreased to 4/5.  There was atrophy noted on 
the thenar eminence bilaterally.  He had decreased pinprick 
and light touch noted distally on both hands (this was also 
noted on the left leg).  He also had dysesthesia and 
hyperesthesia on sensory examination of both hands.  Deep 
tendon reflexes were 2+ and symmetrical at the biceps, 
triceps, and brachioradialis.  The diagnosis was peripheral 
neuropathy of both hands secondary to burns during service.

A June 2002 VA progress notes shows that the veteran 
complained of bilateral hand numbness with a dull pain that 
had been most prominent on the first three fingers distally 
but that had progressed to all the fingers.  He also 
complained of difficulty grasping objects, and sometimes 
dropping them.  He was noted to have good grip strength.  A 
September 2002 VA progress notes shows that the veteran 
voiced similar complaints.  An accompanying EMG was 
consistent with mild median mononeuropathy at the distal 
wrist segments bilaterally affecting both motor and sensory 
fibers, and consistent with mild carpal tunnel syndrome.  
Reports, dated in January and June of 2003, indicate that a 
sensory examination was normal to all three modalities, that 
reflexes were hypoactive and equal, with no pathological 
reflexes detected, no obvious motor weakness, and no atrophy 
or fasciculations.  The impressions noted bilateral CTS, and 
that the veteran was doing well with a  brace and that he 
refused surgery.  

A VA examination report, dated in May 2005, shows that the 
veteran complained of hand numbness and weakness.  On 
examination, he had 4+/5 proximal and distal power in the 
upper extremities.  Light touch and pinprick were decreased 
to the distal forearm.  He had decreased joint position sense 
to the wrists, as well as decreased vibration sense.  Deep 
tendon reflexes of the triceps and biceps were 1 bilaterally.  
There was no atrophy.  Deep tendon reflexes on supination, 
and at the biceps and triceps, were 1.  The diagnosis was 
peripheral neuropathy, unknown etiology, not secondary to the 
burns sustained in service.  

A May 2005 VA progress note indicates that a sensory 
examination was normal to all three modalities, that reflexes 
were hypoactive and equal, with no pathological reflexes 
detected, no obvious motor weakness, atrophy or 
fasciculations.  The impression was bilateral CTS.  

The veteran testified before the undersigned in September 
2003.  He stated that the feeling in his hands had worsened 
over the years.  He indicated that he had no fine motor 
skills left, that it was difficult for him to pick things up.

After a review of the evidence, the Board finds that the 
veteran's condition does not manifest severe incomplete 
paralysis such that a higher evaluation is warranted for 
either hand under DC 8515.  While he does have some decreased 
light touch, pinprick, and vibratory sensation, the strength 
of his upper extremities have been found to be 4/5 or greater 
at all times.  With regard to the EMG evidence, the October 
2000 EMG noted 5/5 motor strength in the upper extremities, 
and that sensory was intact in all extremities.  The 
September 2002 EMG results were determined to be consistent 
with "mild" median mononeuropathy at the distal wrist 
segments bilaterally.  In addition, there are multiple 
findings indicating that sensory examinations were normal to 
all three modalities, that reflexes were hypoactive and 
equal, with no pathological reflexes detected, and that there 
was no obvious motor weakness, and no atrophy or 
fasciculations.  See VA progress notes, dated in January and 
June of 2003; May 2005.  As a final matter, the Board notes 
that there is evidence of cervical radiculopathy, and carpal 
tunnel syndrome, and that service connection is not currently 
in effect for these conditions.  However, the Court has held 
that when it is not possible to separate the effects of a 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  The Board has not attempted to dissociate any right 
or left hand symptoms from the veteran's peripheral 
neuropathy disorders.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's peripheral neuropathy of the right hand, or the 
left hand, is manifested by symptomatology that more nearly 
approximates the criteria for an evaluation of 30 percent 
(for the left hand) or 20 percent (for the right hand) under 
DC 8515, and that the preponderance of the evidence is 
against higher evaluations.

The Board also concludes that the evidence does not 
demonstrate that the veteran's condition manifests severe 
incomplete neuritis, or neuralgia, such that a higher 
evaluation is warranted under DC's 8615 or 8715.  
Specifically, given the aforementioned medical evidence, to 
include the findings (or lack thereof) as to strength, 
sensation and limitation of range of motion, the Board finds 
that it is not shown that the veteran's peripheral neuropathy 
of the hands is manifested by severe incomplete neuritis, or 
neuralgia of the median nerve, as contemplated by these 
diagnostic codes.  Accordingly, the criteria for an 
evaluation of 30 percent (for the left hand) or 20 percent 
(for the right hand) have not been met under DC's 8615 or DC 
8715.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for initial evaluations for peripheral neuropathy in excess 
of 30 percent (for the left hand) or 20 percent (for the 
right hand).


II.  VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2005).  
The regulation implementing the statute can be found at 
38 C.F.R. § 3.159.  These laws require that, upon the receipt 
of a complete or substantially complete application for 
benefits, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously of record, that is necessary 
to substantiate the claim.  This notice shall indicate which 
portion of the information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, is to be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005).  VA will also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002 & 
Supp. 2005);  38 C.F.R. § 3.159(c)(1) (2005).  If VA is 
attempting to obtain records from a Federal department or 
agency, the effort to obtain them will continue until the 
records have been obtained unless it is reasonably certain 
that such records do not exist or that further efforts to 
find them would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the veteran filed substantially complete 
claims for service connection for PTSD and peripheral 
neuropathy of the hands in December 1998.   Rating actions 
were issued in October 2000 and January 2001.  In December 
2001, the RO sent a VCAA notification letter to the veteran, 
who provided notice to the claimant of what information and 
evidence must be submitted to substantiate the claim, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was sent a second VCAA letter in March 2004.  In 
August 2005, he was sent a Supplemental statement of the case 
(SSOC) which included the provisions of 38 C.F.R. § 3.159, 
the regulation that implemented the VCAA, thus also providing 
notice that he could submit any evidence relevant to his 
claims.  In addition, the claim was readjudicated following 
both of the notices.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

Any defect with respect to the timing of the VCAA notice in 
this case was nonprejudicial.  There is no indication that 
the outcome of the case has been affected, as all evidence 
received has been considered by the RO.  In addition, the 
veteran was provided notice on at least two different 
occasions (see above).  All pertinent treatment records 
referred to during the September 2003 hearing were obtained 
and associated with the claims folder.  The veteran has been 
afforded VA examinations.  He has also provided his 
contentions and arguments at a personal hearing before the 
undersigned.  Therefore, it is found that the veteran was 
aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relationship to the claim.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Based on the foregoing, the Board finds that the 
appellant has not been prejudiced by a failure of VA in its 
duty to assist, and that any violation of the duty to assist 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD) from December 11, 
1998 to May 1, 2005 is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
from May 2, 2005 is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the right hand, residuals of 
burns is denied.


Entitlement to an initial evaluation in excess of 30 percent 
for peripheral neuropathy of the left hand, residuals of 
burns is denied.


REMAND

By rating action in August 2005, the RO granted a claim of 
entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).  
The RO assigned an effective date of May 2, 2005.  In 
November 2005, a notice of disagreement was received as to 
the issue of entitlement to an earlier effective date for 
TDIU.  See 38 C.F.R. § 20.201 (2005).  However, the RO has 
not issued a statement of the case on this issue, and no 
appeal has been perfected.  The Court has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

The RO should issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement 
to an effective date prior to May 2, 
2005, for TDIU.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


